Citation Nr: 0610127	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967, with subsequent periods of service in the National 
Guard.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
a low back injury, or diagnosed back disorder, in service.

2.  The veteran has a current diagnosis of status post two-
level lumbar fusion for degenerative disc disease, at the L4-
L5 and L5-S1 levels, with a history of sacroiliac arthrodesis 
following a work-related injury, but no radiculopathy.

3.  The veteran's low back disorder is not related to active 
duty service or any incident therein.  


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for a low back disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication of the veteran's 
service connection claim, a letter dated in July 2003 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran was accorded a VA examination in 
September 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U. S. Vet. App. March 3, 
2006). 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records are devoid of any 
evidence of a low back injury or disorder in service.  The 
service medical records show evidence of treatment for a left 
shoulder injury, as a result of a car accident in October 
1965, and a superficial head laceration, as a result of the 
February 1967 armored personnel carrier hatch incident, but 
no reference is made to any back injury.  However, the 
veteran stated in February 2006 that he did not report any 
pain and injuries in service due to fear of humiliation by 
and punishment from his drill sergeant.  Subsequent to 
service discharge, examinations conducted in 1977 and 1981, 
prior to the veteran's service in the National Guard, show no 
complaints or findings of a back disorder; the veteran's back 
was reported as normal on both occasions.  

The first evidence of a back disorder subsequent to service 
discharge was not until shortly after an injury to the 
veteran's back in 1994, approximately 27 years after his 
discharge from full-time active service in 1967.  The 
veteran's private medical records reflect that he underwent 
spinal fusion surgery twice, in October 1995 and in December 
2002, and subsequently received follow-up treatment.  The 
October 1995 operative report stated that the veteran's low 
back disorder resulted when the veteran was injured on-site 
at work in 1994.  Currently, the veteran has a diagnosis of 
status post two-level lumbar fusion for degenerative disc 
disease, at the L4-L5 and L5-S1 levels.  This diagnosis is 
consistent in both the veteran's private physician and the VA 
examiner's reports, the latter of which also notes that the 
veteran had a history of left sacroiliac arthrodesis 
following a 1994 work-related injury.

In a July 2003 opinion, the private physician stated that the 
veteran first started experiencing low back symptoms in 1966 
after an armored personnel accident, and continued to 
experience them after a subsequent motor vehicle accident.  
The private physician concluded that the veteran's inservice 
injuries contributed to the need for spine reconstruction 
surgery.  In November 2003, it was again opined that the 
veteran's current disability was causally related to his 
inservice injuries, and additionally noted that while the 
veteran injured his back at work in 1994, the inservice back 
injuries were at the root of the veteran's back disorder. 

Subsequent to a Board remand, the private physician gave a 
clarifying opinion in December 2005.  At that time, it was 
stated that had the veteran not incurred a back injury in the 
1965 and 1967 inservice incidents, he most likely would not 
have required spine reconstructive surgery, even with the 
1994 work-related injury having occurred.  The private 
physician asserted that, at the time of the incident, the 
veteran was not specifically asked if he had back pain, and 
was not specifically given a back or neurological 
examination, thus implying that the veteran did experience 
back pain, but did not report it because he was not asked.

In contrast, the VA examiner found in September 2005 that the 
veteran's low back disorder was not related to service, the 
rationale being based on several factors.  These included the 
absence of any notations of back injury in service, on 
service separation, and on National Guard examinations in 
1977 and 1981; lack of continuity of symptoms, as the first 
evidence of any back problems is dated in 1994, the same year 
as a work-related injury; and the veteran's admissions both 
that he did not recall experiencing pain after the incidents 
in service, but reportedly did sustain severe internal 
injuries in 1975 after falling off of a porch roof.  In 
February 2006, the VA examiner reviewed the private 
physician's December 2005 opinion, but reiterated the opinion 
that the veteran's current low back disorder was not related 
to service.

Based on the above, the competent medical evidence of record 
does not show that the veteran's current low back disorder is 
related to service.  The veteran's private physician's 
opinion letters note that he reported his low back symptoms 
had begun after the 1965 auto accident, and that the 1967 
armored personnel carrier incident exacerbated them.  
However, the veteran reported to the VA examiner that he did 
not remember having any low back symptoms as a result of the 
personnel carrier incident, had no problems for the duration 
of service, including during frequent physical training, and 
noted no problems at service separation.  The 1994 and 1995 
records from the veteran's first surgery make no mention of 
any inservice injury, only the 1994 work-related incident.  
Finally, the veteran reported to the VA examiner that he 
"would imagine that some injury had to have occurred with 
the accident."  Although the Board recognizes that the 
veteran is competent to state the circumstances of the two 
inservice incidents in which he was involved, he is not 
competent to establish the extent of any injury that was 
incurred to his back, or whether his current low back 
disorder is related to the inservice incidents.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The private physician's opinions are of limited probative 
value.  It is not evident that the first two opinions, in 
July and November 2003, were based on anything other than the 
veteran's reported medical history.  Further, even though it 
was noted that the examiner reviewed the 1965 and 1967 
service medical records in forming his opinion in 2005, there 
is no evidence that the private physician reviewed any of the 
other competent medical evidence of record.  It is important 
to note that the private examiner based his opinion in 2005 
noting that there was no evidence of a back disorder in 
service, but again based it on the veteran's statements 
regarding the accidents in service.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).
 
Further, nowhere in the opinions does the private physician 
consider the effects of any intercurrent injuries, including 
the veteran's 1975 reported fall from a porch roof, or any 
impact that the veteran's postservice employment, including 
driving a forklift and working for 10 years on an automobile 
assembly line, may have had on his low back.  Finally, the 
opinions are inconsistent with the private physician's 
earlier treatment records, specifically with one dated in 
December 2001, which refers only to the 1994 work-related 
injury, and specifically states that the veteran denied 
having had any other back injuries.

The VA examiner's opinion is clearly more probative.  It 
considers, and delineates details regarding, the service 
medical records, the veteran's National Guard examinations, 
the records related to the veteran's first surgery in 1995, 
and the veteran's VA and other private treatment records.  
The clinical examination conducted was significantly more 
thorough, as it elicited the evidence both of the 1975 porch 
roof incident, the veteran's work history, and the pertinent 
history of any low back symptomatology.  As noted above, the 
opinion itself provides several bases which are undebatable, 
such as the lack of objective findings of any back disorder 
in the service medical records.  Finally, the examination 
report also reflects an objective tone, showing the 
discrepancy between the veteran's reported symptomatology and 
the clinical findings on physical examination.  

Because there is no objective evidence that the veteran 
experienced low back symptoms in service, or had a low back 
disorder diagnosis prior to his 1994 work-related injury, and 
in light of the greater probative value of the VA examiner's 
opinion, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


